DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 08/01/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 5-7, 9-14, 16-19, 21
Withdrawn claims: 				None
Previously cancelled claims: 		4, 8, 15, 20
Newly cancelled claims:			None
Amended claims: 				1, 19, 21
New claims: 					None
Claims currently under consideration:	1-3, 5-7, 9-14, 16-19, 21
Currently rejected claims:			1-3, 5-7, 9-14, 16-19, 21
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 excludes the use of a thickener in the method of producing the yogurt having a minimum viscosity of 138,000 cP recited in claim 1.  Claim 21 excludes the use of starch in the recited method of producing the yogurt having a minimum viscosity of 138,000 cP.  However, the only examples of a yogurt having a viscosity greater than 138,000 cP described in the instant specification are samples #16-17 in Table 3 on page 37.  The method of producing samples #16-17 requires adding pectin and starch thickeners; therefore, it is unclear if the inventor(s) had possession of the invention as recited by claims 16 and 21 at the time of filing.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 21 require the yogurt product to have a minimum viscosity of 138,000 cP.  However, the claims do not recite a temperature at which to measure viscosity; therefore, the claims are indefinite.  

Claims 1 and 21 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (a) the addition of a thickener; and (b) the addition of a reducing agent.  Claims 1 and 21 require the method to produce a yogurt having a viscosity of 138,000 cP.  However, the only examples of a yogurt having a viscosity greater than 138,000 cP described in the instant specification are samples #16-17 in Table 3 on page 37.  The method of producing samples #16-17 requires the addition of a thickener (i.e., pectin and modified starch) and the addition of a reducing agent (i.e., yeast extract).  The method also requires measuring viscosity after 1 or 25 days of cold storage (i.e., a temperature of 5°C).

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS) in view of Miwa (US 2011/0064847; cited by IDS) and Lee (Lee, W.J., Lucey, J.A., “Formation and Physical Properties of Yogurt”, 2010, Asian-Australian Journal of Animal Science, vol. 23, no. 9, pages 1127-1136).
Regarding claim 1, Sato teaches a method for producing a stirred yogurt ([0002], [0040]), comprising: treating raw milk with a protein glutaminase to form a modified milk; fermenting the modified milk in the presence of a starter culture to form a yogurt ([0038]); and disrupting a gel structure of the yogurt to form the stirred yogurt ([0040]).  Although Sato exemplifies heat sterilizing milk prior to the addition of the protein glutaminase, and prior to fermenting the modified milk ([0040]), it also teaches that sterilization is a conventional step in making yogurt ([0018]) and that protein glutaminase may be added at any stage of the conventional yogurt production method, such as before the fermentation step ([0024]).  These disclosures at least suggest performing heat sterilization of the modified milk after the addition of protein glutaminase and prior to fermentation.  Furthermore, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).  Also, any deactivation of the enzyme in performing the sterilization after the addition of the enzyme would be expected.  Sato also discloses that the method involves the addition of starch as well as protein glutaminase and starter culture to the raw milk ([0040]) and that this method increases a viscosity of the stirred yogurt (samples #9-13 of Table 4 on page 4) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (sample #3 of Table 3 on page 4). Sato also teaches  that the modified milk is fermented with 0.0001-1 wt.% of the starter culture, based on the total weight of the modified milk ([0036]) which falls within the claimed concentration.  Although Sato teaches that the amount of protein glutaminase is 0.05-100 units per 1 gram of milk protein ([0028]), it does not teach the raw milk is treated with 10-500 ppm of the protein glutaminase, based on the total weight of the raw milk; or that the produced yogurt has a minimum viscosity of 138,000 cP.
However, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]) to form the stirred yogurt ([0071]).  Miwa discloses that the amount of protein glutaminase can be varied according to a kind of protein to be modified, final product, or an effect to be obtained ([0046]).  As the amount of protein glutaminase in the raw milk is a variable that can be modified, among others, according to the protein type and the desired final product or effect, the amount of protein glutaminase would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of protein glutaminase cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of protein glutaminase in the raw milk to obtain the desired yogurt product as taught by Miwa (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Lee teaches that the viscosity of yogurt depends on several factors such as on the level of stabilization (page 1128, column 1, paragraph 2), mixing, level of rebodying (page 1131, column 1, paragraph 1), shear rate (page 1131, column 1, paragraph 3), total solid content of the milk used to produce the yogurt (page 1133, column 1, paragraph 2), the interaction of beta-lactoglobulin with casein micelles (page 1133, column 2, paragraph 3), the milk heating temperature (page 1134, column 1, paragraph 2), and incubation temperature (page 1134, column 1, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sato to include an amount of protein glutaminase as taught by Miwa.  Since Sato teaches a number of units of protein glutaminase per gram of protein in the raw milk, but does not specify a concentration of protein glutaminase based on the total weight of the raw milk, a skilled practitioner would have been motivated to consult an additional reference such as Miwa in order to determine a suitable concentration of protein glutaminase in a stirred yogurt, based on the total weight of the raw milk, thereby, rendering the claim obvious.
As the viscosity of yogurt is a variable that can be modified, among others, by adjusting the level of stabilization, mixing, level of rebodying , shear, total solid content of the milk used to produce the yogurt, the interaction of beta-lactoglobulin with casein micelles, the milk heating temperature, and incubation temperature, the viscosity of yogurt would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the viscosity in the yogurt of Sato to obtain the desired viscosity as taught by Lee (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  (see MPEP § 2144.05, II.).
Regarding claim 2, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum fat content of 1.5 wt.% based on a total weight of the raw milk ([0021]).
Regarding claim 3, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum protein content of 5.5 wt.% ([0022]), such as 3.5% ([0047]).
Regarding claim 5, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase in an amount of 0.05-100 U per gram of protein in the raw milk ([0028]), which overlaps the claimed content range.
Regarding claim 6, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase at a treatment temperature of 3-50°C ([0038]), which falls within the claimed temperature range. 
Regarding claim 7, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase for a duration of 2-6 hours ([0038]), which falls within the claimed time range. 
Regarding claim 9, Sato teaches the invention as disclosed above in claim 1, including heat sterilization is performed by a conventional method ([0040]), such as at a temperature of 95°C for 3 minutes ([0047]).
Regarding claim 10, Sato teaches the invention as disclosed above in claim 1, including the method further comprising adding a stabilizer (corresponding to starch) to the raw milk at any stage of during the production of the yogurt ([0029]), which includes prior to treating the raw milk with the protein glutaminase.
Regarding claim 18, Sato teaches the invention as disclosed above in claim 1, including the protein glutaminase is the only enzyme added to the composition ([0024]) and therefore, is the only enzyme utilized that acts on glutamine residues of milk proteins contained in the raw milk. 
Regarding claim 19, Sato teaches a stirred yogurt ([0040]) by the method of claim 1 as described above, but does not teach that the produced yogurt has a minimum viscosity of 138,000 cP.  However, as the viscosity of yogurt is a variable that can be modified, among others, by adjusting the level of stabilization, mixing, level of rebodying, shear, total solid content of the milk used to produce the yogurt, the interaction of beta-lactoglobulin with casein micelles, the milk heating temperature, and incubation temperature, the viscosity of yogurt would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention as described in the rejection of claim 1 above.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  

Claims 1, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2011/0064847; cited by IDS) in view of Miwa (US 8,318,223; cited by IDS), hereinafter referred to as “Miwa II” and Lee (Lee, W.J., Lucey, J.A., “Formation and Physical Properties of Yogurt”, 2010, Asian-Australian Journal of Animal Science, vol. 23, no. 9, pages 1127-1136).
Regarding claim 1, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt, wherein the amount of protein glutaminase can be varied according to a kind of protein to be modified, final product, or an effect to be obtained ([0046]).  As the amount of protein glutaminase in the raw milk is a variable that can be modified, among others, according to the protein type and the desired final product or effect, the amount of protein glutaminase would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of protein glutaminase cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of protein glutaminase in the raw milk to obtain the desired yogurt product as taught by Miwa (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Miwa also teaches that the method involves the use of transglutaminase in addition to protein glutaminase and starter culture to raw milk ([0071]).  Miwa states that this method increases a viscosity of the stirred yogurt (products #1-4 in Table 8 on pages 8-9) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (comparative product #2 in Table 8 on page 8).  Although Miwa teaches that the yogurt food product may be sterilized ([0051]), it does not teach heat sterilization of the modified milk after treating the raw milk with the protein glutaminase and prior to fermenting the modified milk; that the modified milk is fermented with 0.0001-1 wt.% of the starter culture based on the total weight of the modified milk; or that the produced yogurt has a minimum viscosity of 138,000 cP.
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk; and wherein the starter culture is fermented with 0.0063 wt.% starter culture, based on the total weight of the modified milk (column 12, lines 20-26), which falls within the claimed concentration.  Lee teaches that the viscosity of yogurts depends several factors such as on the level of stabilization (page 1128, column 1, paragraph 2), mixing, level of rebodying (page 1131, column 1, paragraph 1), shear rate (page 1131, column 1, paragraph 3), total solid content of the milk used to produce the yogurt (page 1133, column 1, paragraph 2), the interaction of beta-lactoglobulin with casein micelles (page 1133, column 2, paragraph 3), the milk heating temperature (page 1134, column 1, paragraph 2), and incubation temperature (page 1134, column 1, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase and to have fermented the modified milk with the amount of starter culture as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized and that starter culture is used in the preparation of the yogurt product, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.  In consulting Miwa II, the skilled practitioner would also find that the starter culture may be added after the milk has been treated with the protein glutaminase, thereby rendering the claimed amount of starter culture based on the total weight of the modified milk obvious.
As the viscosity of yogurt is a variable that can be modified, among others, by adjusting the level of stabilization, mixing, level of rebodying, shear, total solid content of the milk used to produce the yogurt, the interaction of beta-lactoglobulin with casein micelles, the milk heating temperature, and incubation temperature, the viscosity of yogurt would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the viscosity in the yogurt of Miwa to obtain the desired viscosity as taught by Lee (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  (see MPEP § 2144.05, II.).
Regarding claim 16, Miwa teaches the invention as disclosed above in claim 1, including the method does not involve the use of a thickener (corresponding to the optional addition of additives such as gum and pectin [0052]).
Regarding claim 17, Miwa teaches the invention as disclosed above in claim 1, including the method further comprises treating the raw milk with a transglutaminase enzyme concurrently with the treating of the raw milk with the protein glutaminase (Abstract).
Regarding claim 21, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt ([0071]). Wherein the method does not involve the use of a starch (corresponding to starch being an optional ingredient [0052]).  Miwa also teaches that the method involves the addition of transglutaminase in addition to protein glutaminase and starter culture to raw milk ([0071]) and that this method increases a viscosity of the stirred yogurt (products #1-4 invention in Table 8 on pages 8-9) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (comparative product #2 in Table 8 on page 8).  Although Miwa teaches that the yogurt food product may be sterilized ([0051]), it does not teach heat sterilization of the modified milk after treating the raw milk with the protein glutaminase and prior to fermenting the modified milk or that the modified milk is fermented with 0.0001-1 wt.% of the starter culture based on the total weight of the modified milk.
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk; and wherein the starter culture is fermented with 0.0063 wt.% starter culture, based on the total weight of the modified milk (column 12, lines 20-26), which falls within the claimed concentration.  Lee teaches that the viscosity of yogurts depends several factors such as on the level of stabilization (page 1128, column 1, paragraph 2), mixing, level of rebodying (page 1131, column 1, paragraph 1), shear rate (page 1131, column 1, paragraph 3), total solid content of the milk used to produce the yogurt (page 1133, column 1, paragraph 2), the interaction of beta-lactoglobulin with casein micelles (page 1133, column 2, paragraph 3), the milk heating temperature (page 1134, column 1, paragraph 2), and incubation temperature (page 1134, column 1, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase and to have fermented the modified milk with the amount of starter culture as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized and that starter culture is used in the preparation of the yogurt product, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.  In consulting Miwa II, the skilled practitioner would also find that the starter culture may be added after the milk has been treated with the protein glutaminase, thereby rendering the claimed amount of starter culture based on the total weight of the modified milk obvious.
As the viscosity of yogurt is a variable that can be modified, among others, by adjusting the level of stabilization, mixing, level of rebodying, shear, total solid content of the milk used to produce the yogurt, the interaction of beta-lactoglobulin with casein micelles, the milk heating temperature, and incubation temperature, the viscosity of yogurt would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the viscosity in the yogurt of Miwa to obtain the desired viscosity as taught by Lee (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). (see MPEP § 2144.05, II.).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS) in view of Miwa (US 2011/0064847; cited by IDS) and Lee (Lee, W.J., Lucey, J.A., “Formation and Physical Properties of Yogurt”, 2010, Asian-Australian Journal of Animal Science, vol. 23, no. 9, pages 1127-1136) as applied to claim 1 above, and further in view of Miwa II (US 8,318,223; cited by IDS).
Regarding claim 11, Sato teaches the invention as disclosed above in claim 1, including additives are added to the raw milk prior to the addition of the protein glutaminase ([0040]) and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts ([0004]).  It does not teach the method further comprises treating raw milk with a reducing agent prior to, or concurrently with, the treating of the raw milk with the protein glutaminase.
However, Miwa II teaches a method of producing a yogurt using modified milk (col. 4, lines 48-50) that was treated with a reducing agent (col. 4, lines 24-30) prior to the addition of a protein glutaminase (col. 4, lines 2-6; col. 7, lines 23-24) or concurrently with the protein glutaminase (Abstract).  Miwa II also teaches that an objective of the invention is to create low-calorie dairy products with a desirable texture and flavor (col. 1, lines 31-40).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sato to include adding a reducing agent prior to the addition of the protein glutaminase as taught by Miwa II.  Since Sato teaches the addition of additives to the raw milk prior to the addition of the protein glutaminase and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a suitable additive that would create a yogurt product with a good texture and taste.
Regarding claim 12, Sato teaches the invention as disclosed above in claim 11, including the raw milk is treated concurrently with the reducing agent and the protein glutaminase (Miwa II, col. 4, lines 24-30; Abstract).
Regarding claim 13, Sato teaches the invention as disclosed above in claim 11, including the raw milk is treated with 1-1000 ppm of the reducing agent (Miwa II, col. 4, lines 24-30), which overlaps the claimed range.
Regarding claim 14, Sato teaches the invention as disclosed above in claim 11, including the reducing agent is yeast extract (Miwa II, col. 4, line 28).

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 5-7, 9, 10, 18, and 19 over Sato and Miwa; claims 1, 16, 17, and 21 over Miwa and Miwa II; and claims 11-14 over Sato, Miwa, and Miwa II: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Example 6 of Miwa II, which was cited on pages 8-9 of the Advisory Action filed 06/14/2022, illustrates a method of producing a set yogurt wherein the modified milk is sterilized after being treated with protein glutaminase and before fermentation.  Applicant stated that this set yogurt in Example 6 of Miwa II is not the fluid stirred yogurt formed by breaking the gel structure at the end of the fermentation period and, as such, represents a different yogurt product class.  Applicant stated that Miwa II does not disclose stirred yogurt or the viscosity of stirred yogurt and therefore, a person of ordinary skill in the art attempting to produce stirred yogurt with sufficiently high viscosity would not consult Miwa II which discloses a method of producing soft set yogurt.  Applicant stated that there is no motivation to combine a method of producing stirred yogurt disclosed in Miwa with the teaching of Miwa II.  Applicant added a limitation to independent claims 1, 19, and 21 requiring the stirred yogurt product to have a viscosity of at least 138,000 cP.  Applicant concluded that the claimed subject matter has been distinguished from anything suggested by the combination of Sato, Miwa, and Miwa II (Applicant’s Remarks, page 7, paragraph 1 –  page 9, paragraph 2).
However, Miwa II is merely cited for its teaching regarding sterilization of a yogurt product made from modified milk and a content of starter culture to add to the modified milk.  Miwa II teaches the use of 0.0063 wt.% starter culture in its method of yogurt-making (column 12, line 20-26) while Sato states 0.0001 – 1 wt.% starter culture as being suitable in a conventional method [0036] to produce set yogurt and stirred yogurt [0040].  Since the starter culture concentration  of Miwa II is within the range of suitable starter culture concentration in a method of making set yogurt and stirred yogurt, a skilled practitioner would readily recognize that the same amount of starter culture can be used to produce either style of yogurt.  Sato also states that sterilization is a conventional step in making yogurt ([0018]); therefore, a skilled practitioner would readily recognize that sterilization occurs in the production of set yogurt as well as stirred yogurt.  Furthermore, even if “set yogurts have a gel-like semi-solid structure” while stirred yogurts “are fluid yogurt products formed as a result of breaking the gel structure” after fermentation as stated by the Applicant, neither the composition nor method of making set and stirred yogurts differ beyond the breaking of the gel structure to form a stirred yogurt.  Therefore, a skilled practitioner making a stirred yogurt would readily recognize that the same method of making a set yogurt could be applied to making a stirred yogurt, as long as the yogurt is “stirred” after fermentation.  In response to the newly added limitation requiring the stirred yogurt product to have a viscosity of at least 138,000 cP, Lee teaches that the viscosity of yogurt is a variable that can be modified, among others, by adjusting the level of stabilization, mixing, level of rebodying, shear, total solid content of the milk used to produce the yogurt, the interaction of beta-lactoglobulin with casein micelles, the milk heating temperature, and incubation temperature.  Therefore, the viscosity of yogurt would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Since new grounds of rejection have been applied to the amended claims, Applicant’s arguments are moot and the rejections of the claims are stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791